 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9   JEREMY MICHAEL GARDNER,                              Case No. 1:17-cv-01369-DAD-JDP

10                  Plaintiff,                            ORDER ON PLAINTIFF’S PUBLIC
                                                          RECORDS ACT REQUEST
11            v.
                                                          ECF No. 15
12   STANISLAUS COUNTY SHERIFF'S
     DEPARTMENT, et al.,
13
                    Defendants.
14

15        Plaintiff Jeremy Michael Gardner, a state prisoner, proceeds without counsel in this civil

16   rights action brought under 42 U.S.C. § 1983. Plaintiff has filed a document titled, “Public

17   Records Act Request.” ECF No. 15. Plaintiff does not request for documents or any record,

18   despite the document’s caption. He instead asks two questions. A judge has a duty to explain the

19   law, see Kelly v. South Carolina, 534 U.S. 246, 256 (2002), although he may not give legal advice,

20   Pliler v. Ford, 542 U.S. 225, 231 (2004). Plaintiff asks for the legal authority that supports this

21   court’s actions, so we construe plaintiff’s motion as a motion for clarification and provide answers

22   below.

23        Plaintiff asks for “Rule of the Court / Code for Order of Reassignment” pertaining to the

24   order regarding reassignment of the case. Id. We take plaintiff to mean that he wishes to know the

25   authority supporting the reassignment. “[J]udges are vested with inherent authority to transfer

26   cases among themselves for the expeditious administration of justice.” In re Marshall, 721 F.3d

27   1032, 1040 (9th Cir. 2013); see also 28 U.S.C. §§ 137, 636. Appendix A(f) of Local Rules of the

28


                                                      1
 1    United States District Court, Eastern District of California, governs reassignment of cases in this `

 2    district.

 3            Plaintiff next asks:

 4                    The second piece of information I must acquire is a quick explanation
                      as to my location your District Court amongst the “Circuits” of U.S.
 5                    Federal Courts provided in the Nexis Lexis Law Library System
                      furnished me by the Department of Corrections. What number is it I
 6                    need to know?
 7    ECF No. 15 at 1. For a civil rights action such as this one, the answer is the United States Court of
 8    Appeals for the Ninth Circuit. See 28 U.S.C. § 41.
 9            Order
10            Plaintiff’s “Public Records Act Request,” ECF No. 15, is granted in part. The clerk of court
11    is directed to send a copy of this order to plaintiff.
12

13 IT IS SO ORDERED.

14
     Dated:       January 4, 2019
15                                                       UNITED STATES MAGISTRATE JUDGE
16

17

18

19
20

21

22

23

24

25

26
27

28


                                                         2
